                                                                           Filed: 7/31/2020 8:58 AM
  Case 1:20-cv-02203-JMS-DML 49D1
                             Document  1-1 Filed 08/21/20 Page 1 of 3 PageID
                                  2-2007-CT-025953                             #: 7
                                                                                                                                          Clerk
                                               Marion Superior Court,   Civil Division   12                              Marion County, Indiana




STATE OF INDIANA                                )                   IN       THE MARION SUPERIOR COURT
                                                    SS:
COUNTY OF MARION                                g                   CAUSE NO.

MELISSA FLAGG

          VS.

WAL-MART STORES EAST, LP

                                          COMPLAINT FOR DAMAGES

          Comes now the plaintiff, Melissa Flagg, by counsel, Ken Nunn Law Ofﬁce, and                                   for
cause of action against the defendant, Wal-Mart Stores East, LP, alleges and says:


           1.        That on or about December             5,   2019, the     plaintiff,      Melissa Flagg, was a customer
at the   Wal-Mart      store located at       10735 Pendleton Pike in Indianapolis, Marion County, Indiana.


          2.         That on or about December             5,   2019, the     plaintiff,      Melissa Flagg, tripped and      fell

over a pallet negligently          left in   the aisle    by the defendant, causing             the plaintiff to suffer serious
injuries.



          3.         That   it   was   the duty of the defendant t0 use ordinary care and diligence t0 keep
and maintain the said premises in a condition reasonably safe for         its intended uses and free

from     all    defects and conditionswhich would render the premises dangerous and unsafe for
plaintiff,      0r present an unreasonable risk of harm to plaintiff in her lawful use of same.


          4.         That   it   was   the duty of the defendant to exercise reasonable care to protect
plaintiff,   by inspection and other afﬁrmative acts, from the danger 0f reasonably foreseeable
injury    occurring from reasonably foreseeable use 0f said premises.


          5.         That   it   was   the duty of the defendant t0 have available sufﬁcient personnel and
equipment         t0 properly inspect       and maintain the aforesaid premises                     in a condition reasonably
safe for plaintiff and free            from defects and conditions rendering the premises unsafe.

          6.         That   it   was   the duty of the defendant t0           warn   plaintiff 0f the      dangerous and
unsafe condition existing on said premises.


          7.         That the defendant knew 0r should have                    known 0f the unreasonable           risk 0f
danger to the plaintiff but failed either to discover                   it   or to correct     it   after discovery.




                                                                                                             EXHIBIT "A"
  Case 1:20-cv-02203-JMS-DML Document 1-1 Filed 08/21/20 Page 2 of 3 PageID #: 8



                                                            -2-


         8.    That the   fall    and resultant permanent                  0f plaintiff were caused by the
                                                                    injuries
negligence of the defendant        who   failed to utilize       reasonable care in the inspection and
maintenance of said premises.


         9.    That the aforesaid acts 0f negligence 0n the part 0f the defendant were the
proximate cause 0f the injuries sustained by the              plaintiff.



         10.   That the plaintiff has incurred medical expenses,                    lost   wages and other   special
expenses, and will incur future medical expenses, lost wages and other special expenses, as a
direct   and proximate   result   0f defendant's negligence.


         WHEREFORE, the plaintiff demands judgment against the                             defendant for permanent
injuries in a reasonable   amount       t0   be determined        at the trial   0f this cause, for medical expenses,
lost   wages and other   special expenses, for future medical expenses, lost                    wages and other
special expenses, court costs,      and      all   other proper relief in the premises.


                                             KEN NUNN LAW OFFICE


                                             BY:       S/ Chris Moeller
                                                       Chris Moeller, #25710-49
                                                       KEN NUNN LAW OFFICE
                                                       104 South Franklin Road
                                                       Bloomington, IN 47404
                                                       Phone: (812) 332-9451
                                                       Fax: (812) 331-5321
                                                       E-mail:    chrism@kennunn.com



                                     REQUEST FOR TRIAL BY JURY

         Comes now the     plaintiff,   by counsel, Ken Nunn Law Ofﬁce, and requests                    that this


matter be tried by jury pursuant t0 Trial Rule 38.
  Case 1:20-cv-02203-JMS-DML Document 1-1 Filed 08/21/20 Page 3 of 3 PageID #: 9



                                          -3-


                                KEN NUNN LAW OFFICE


                                BY:   s/ Chris Moeller
                                      Chris Moeller, #257 1 0-49
                                      KEN NUNN LAW OFFICE
                                      104 South Franklin Road
                                      Bloomington, IN 47404
                                      Phone: (812) 332-9451
                                      Fax: (812) 331-5321
                                      E-mail:   chrism@kennunn.com




Chris Moeller, #257 1 0-49
Ken Nunn Law Ofﬁce
104 South Franklin Road
Bloomington, IN 47404
Telephone: 8 12-332-9451
Fax Number:    8 12-33 1-5321
Attorney for Plaintiff
